tcmemo_2008_6 united_states tax_court robert and grace bergevin petitioners v commissioner of internal revenue respondent docket no 6678-06l filed date terri ann merriam jaret r coles brian gary isaacson and marlyn p chu for petitioners gregory m hahn and danae m rawson for respondent memorandum opinion cohen judge this proceeding was commenced in response to a notice_of_determination concerning collection action under sec_6330 sent to each petitioner with respect to their income_tax liabilities for and unless otherwise indicated all section references are to the internal_revenue_code as amended the liabilities arose out of petitioners’ participation in a so-called hoyt cattle venture petitioners acknowledge that this case is similar to at least other cases involving hoyt cattle breeding partnerships that are currently on appeal to the court_of_appeals for the ninth circuit including ertz v commissioner tcmemo_2007_15 petitioners offered to stipulate to be bound by the outcome of the ertz case or in the alternative petitioners requested that this case be continued pending action by the court_of_appeals in ertz and the cases consolidated with it on appeal respondent declined the stipulation to be bound and objected to the continuance this case has certain procedural differences from ertz and the other cases petitioners resided in minnesota at the time that their petition was filed and absent stipulation to the contrary our decision in this case is not appealable to the court_of_appeals for the ninth circuit also unlike the other cases there is no sec_6621 issue in this case so that the jurisdictional question raised in ertz is not involved in this case third the administrative record in this case was lost and has been recreated by respondent thus testimony of the appeals officer who conducted the hearing under sec_6330 was taken notwithstanding respondent’s objection that review should be limited to the administrative record under the court_of_appeals opinion in 439_f3d_455 8th cir revg 123_tc_85 in view of the years for which the interest on the underlying liabilities is accruing we have decided to proceed with our opinion in this case the issue for decision is whether it was an abuse_of_discretion to refuse petitioners’ offer-in-compromise and to determine that collection efforts should proceed background although the record is voluminous we do not here recount in detail the background of the hoyt partnerships that has been restated many times we simply outline those facts necessary to an understanding of petitioners’ arguments to the settlement officer who conducted the sec_6330 hearing and to the court walter j hoyt iii hoyt or jay hoyt many facts and documents have been stipulated in six separate stipulations filed in this case which are incorporated in our findings by this reference background facts concerning the venture in which petitioners invested are described in narrative stipulations relating to hoyt from about through hoyt organized and promoted to thousands of investors more than cattle breeding partnerships and some sheep partnerships the partnerships were all organized and operated in essentially the same manner in addition all of the hoyt organization investor partnerships were marketed and promoted in an identical fashion as the general_partner managing each partnership hoyt was responsible for and directed the preparation of the tax returns of each partnership and he typically signed and filed each return hoyt used his status as an enrolled_agent with the internal_revenue_service irs to promote the partnerships the hoyt partnerships were ultimately audited as a tax_shelter project most of the partnerships were audited under the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 see secs hoyt acted as the tax_matters_partner tmp during the audit and until his removal by this court in certain cases commencing in on or around date a criminal investigation reference concerning hoyt was made on date a recommendation for prosecution was made those recommendations however did not lead to prosecution on or about date a second reference for criminal investigation was made in a grand jury investigation of hoyt concluded without an indictment hoyt’s status as an enrolled_agent was revoked in a criminal indictment was filed on date and hoyt was convicted of various criminal charges on date the criminal charges included fraud mail fraud bankruptcy fraud and money laundering the essence of the criminal charges was that hoyt had victimized approximately big_number investors including petitioners petitioners on their income_tax returns beginning in petitioners claimed losses and credits from their involvement in a cattle investor partnership organized and operated by hoyt and identified as shorthorn genetic engineering ltd petitioners also claimed that losses related to the hoyt partnership carried back to and additional deductions were claimed on petitioners’ returns for and as a result of delays caused by hoyt’s dealings with the irs and the various investigations of hoyt the taxes for the years in issue were not assessed until sometime in sec_6330 proceedings on date the irs sent to each petitioner a separate final notice--notice of intent to levy and notice of your right to a hearing for each of the years and a request for a collection_due_process_hearing was filed on behalf of petitioners on or about date petitioners’ request for a sec_6330 hearing included the following arguments mr and mrs bergevin believe that the notice_of_intent_to_levy is improper for the following reasons the equitable provisions of rra concerning offers in compromise the conference_report of rra directs that the irs in formulating these rules take into account factors such as equity hardship and public policy where a compromise of an individual taxpayer’s income_tax_liability would promote effective tax_administration h conf_rep no 105th cong 2d sess the legislative_history also specifies that the irs should utilize this new authority to resolve longstanding cases by forgoing penalties and interest which have accumulated as a result of delay in determining the taxpayer’s liability id the hoyt partnership cases clearly qualify as longstanding cases and interest should be abated in an offer_in_compromise the commissioner’s current position on these cases to abate no interest because the irs does not believe it contributed to the delay is inconsistent with the broad legislative intent to go outside the narrow constraints of interest abatement under sec_6404 and simply abate interest in longstanding cases furthermore it has been established by jay hoyt’s date conviction that he defrauded the partners and that the partners were his unwitting victims the i r s also determined that the partners were unwitting victims in his appeals supporting statement concerning the tefra cases thus application of rra 1998's equitable provisions should take into account the extraordinary circumstances of these victims the irs’ refusal to consider the equities of these cases is inconsistent with legislative intent therefore the collection alternative of an effective tax_administration offer should be considered opportunity to be heard mr and mrs bergevin had no opportunity to be heard during the examination process jay hoyt the tmp was under criminal investigation by the irs during the examination process and was subject_to impermissible conflicts of interests due to that investigation that rendered him incapable of performing his fiduciary duties to mr and mrs bergevin during that same time period jay hoyt was also under tax_return_preparer penalty investigation by the irs which also contributed to his conflicts of interest and his inability to represent mr and mrs bergevin notwithstanding the effect of irs_investigations on the tmp’s fiduciary duties to the partners the irs determined in that a number of circumstances caused jay hoyt to have debilitating conflicts of interest and that he in fact breached his fiduciary duty to the partners for example mr hoyt apparently did not raise questions concerning the treatment of guarantee payments to the investors when those payments were not paid to the investors but credited as ira payments that were later disallowed by the irs however to raise this issue hoyt would have to admit to his fraudulent actions concerning the ira plan which of course he did not the effect of hoyt’s conflicts of interest on the tax assessments ultimately suffered by his victims should be considered under the expanded rra equity provisions offer_in_compromise or other collection alternative mr and mrs bergevin will not be able to pay the full hoyt liability which is currently estimated to be approximately dollar_figure which amount includes both the assessed years through and the unassessed years through the entire liability should be considered when determining mr and mrs bergevin’s ability to pay consideration should also be give sic to the financial hardship payment will cause when mr and mrs bergevin retire see code sec_7122 as added by section a of rra public law no any_tax payment by the bergevins will significantly impact their ability to provide for necessary living_expenses during retirement in the conference_report of rra congress expressed its intent that the irs in formulating these rules take into account factors such as equity hardship and public policy where a compromise of an individual taxpayer’s income_tax_liability would promote effective tax_administration h conf_rep 105th cong 2d sess we are currently in process of updating mr and mrs bergevin’s financial information and an updated form 433-a financial statement will be provided upon request _____________________ has been assessed but has not been included in the group of notices to intent to levy dated date petitioners’ financial information provided on form 433-a collection information statement for wage earners and self- employed individuals listed two checking accounts with a total balance of dollar_figure two investment accounts totaling dollar_figure and two automobiles they listed their residence as valued at dollar_figure with an outstanding loan of dollar_figure petitioners’ income and expenses were shown as follows total monthly income source gross monthly wages robert bergevin dollar_figure wages grace bergevin pension social_security robert bergevin pension social_security grace bergevin big_number other total l40 total monthly living_expenses expense items actual monthly food clothing and misc dollar_figure housing and utilities big_number transportation big_number health care taxes income and fica other expense sec_545 total big_number after the exchange of financial information petitioners proposed to pay dollar_figure in full satisfaction of their then estimated dollar_figure liability the settlement officer explained his methodology as follows as i indicated in my previous letter administrative guidance found in internal_revenue_manual irm sec_5 specifically states that the service will not compromise on public policy or equity grounds based solely on the argument that the acts of a third party caused the unpaid tax_liability the regulations in sec_301_7122-1 preclude settlement if compromise would undermine the general public’s compliance with our nation’s tax laws irs has taken this stance with respect to settlement of tefra matters such as your s irm sec_5 provides an example that resembles your case the existing administrative policies and procedures simply preclude me from being able to secure the necessary approvals of a non-hardship effective tax_administration eta offer in your case i am not however precluded from considering the merits of your case under standard doubt as to collectibility or eta hardship criteria for an offer_in_compromise based upon doubt as to collectibility to be accepted you must generally offer an amount that meets or exceeds reasonable collection potential rcp rcp has two primary components net realizable equity in assets and the present_value of your future ability to pay toward the tax debt net realizable equity in assets is simply the difference between the quick sale values generally percent of fair market values of your assets minus the amounts owed on the interests and encumbrances having priority over the federal tax_liens the present_value of your future income is determined by subtracting necessary living_expenses those necessary for your health welfare and the production_of_income from your monthly income for appeals to accept your offer under eta hardship provisions you must be able to demonstrate that payment of more than dollar_figure would cause you to be unable to meet your necessary living_expenses petitioners raised some objections to the settlement officer’s initial computations the settlement officer made some adjustments in response to information submitted the settlement officer reduced petitioners’ projected monthly net_income and recomputed the collection potential as follows asset equity table aet bergevin revised date fair_market_value quick sale value encumbrance net realizable fmv qsv or exemption equity asset determination determination determination determination cash checking acct dollar_figure dollar_figure dollar_figure checking acct -2 savings acct k big_number big_number dollar_figure big_number k -2 loan value of life ins stocks bonds mutual funds pension personal_residence big_number big_number big_number big_number dissipation of assets big_number big_number big_number big_number big_number big_number other real_estate furniture personal effects big_number big_number big_number vehicle saturn sl1 big_number miles big_number vehicle toyota camry big_number miles big_number big_number big_number big_number accts receivable tools equip of trade big_number big_number big_number total net realizable equity in assets dollar_figure-dollar_figure present_value of future income from the iet cash offer - dollar_figure total minimum offer absent exceptional circumstances cash offer - dollar_figure-dollar_figure absent exceptional circumstances total_tax liability as of dollar_figure poa’s estimate sec_6334 allows for an exemption of dollar_figure for fuel provisions furniture and personal effects sec_6334 allows for an exemption of dollar_figure for books and tools of a trade business or profession remarks the dollar_figure value assigned to the checking acct is the average minimum balance as reflected on the june july and date bank statements the dollar_figure value for the k acct based on the statement an estimated percent tax implication is assigned to thi sec_401 acct because it is being used to fund the offer the dollar_figure value for the personal_residence is the estimated market_value as determined by the anoka county assessor and reflected on the property acct statement the private party value of the camry is dollar_figure trade-in value is not used because the fmv is reduced by percent to arrive at a forced-sale value dollar_figure-dollar_figure dissipation of assets assigned to the portion of the home equity line of credit used to fund payment of unsecured credit cards debts and non- necessary living_expenses such as sprinkler petitioners’ primary arguments were that pincite and years of age they were approaching retirement age mr bergevin had special health problems and after retirement they would have negative cashflow petitioners presented projections claiming that they would need to retain most of their asset equity to meet their ordinary and necessary living_expenses over the following years the settlement officer responded in part the bergevin asset equity calculator presented by your representative’s firm though an illustration commonly presented as a contention in an effective tax_administration offer is non-persuasive it’s based on the erroneous premise that the internal_revenue_service is charged with making certain taxpayers have sufficient assets to fund future living_expenses to agree with this assumption is to conclude that absent independent wealth no one over the age of should have to pay any federal tax because he she will need such funds for future retirement living_expenses congress has made no such exception and irs as the revenue collecting arm of the united_states has no role in such a social issue general offer guidelines require the irs examiner to make a reasonable determination as to necessary living_expenses and effective tax_administration guidelines further require the examiner to make a reasonable determination as to future living_expenses within the overall context of settlement but the examiner is not required to ensure the existence level presented by your representative at the practical disregard for the tax debt the examples in internal_revenue_manual dollar_figure in no way present such a requirement the taxpayers are each of retirement age if one or both retire their household_income would decrease along with the expense allowances for taxes and transportation health care expenses would likely increase the irm allows a continuing transportation operating expense of dollar_figure once the loan on the toyota camry is paid because of the uncertainties and complexities involved in this case i used a pv factor of months instead of the standard months in determining the present_value of the bergevins’ future ability to pay this was done in accordance with irm during the course of the negotiations through exchange of documents and meetings between petitioners’ counsel and the settlement officer other issues were discussed the parties disagreed as to the effect of a decision entered date in an abatement action brought by petitioners in this court the decision provided that with respect to the tax years and petitioners are not entitled to an abatement of interest under sec_6404 in the notices of determination sent date the offer-in-compromise was rejected as follows offers of collection alternatives we considered your offer of dollar_figure dated date and were not able to accept the offer under existing policies and procedures settlement officer dale veer previously provided you with the details of how this determination was made you were given the opportunity to amend your offer to an amount not less than the current balance owed for years and you were also offered the opportunity to either pay the balances in full or present an alternative proposal to the offer_in_compromise you neglected all such opportunities discussion petitioners invoke our jurisdiction under sec_6330 to review the notices of determination sent to them with respect to the proposed levies on their property petitioners contend that refusal to accept their offer-in-compromise was an abuse_of_discretion because of their special circumstances of age and health and postretirement anticipated earnings that the offer- in-compromise should have been accepted because factors such as equity hardship and public policy warrant its acceptance to promote effective tax_administration that the commissioner failed to establish sufficient guidelines for resolving longstanding cases by such means as forgoing penalties and interest that have accumulated as a result of delay in determining the taxpayers’ liability and that interest abatement should have been considered during the sec_6330 hearing respondent contends that the offer-in-compromise petitioners made was inadequate in view of their financial circumstances analyzed by the settlement officer that petitioners’ situation is neither unique nor exceptional that effective tax_administration would not be served by acceptance of the low offer-in-compromise because it would undermine compliance by other taxpayers that some of the interest on petitioners’ liabilities had been abated for and and that petitioners’ abatement arguments relate only to the total amount of the liability to be compromised although the record includes six stipulations and over exhibits the parties agree that the overriding issues in this case are indistinguishable from issues discussed in other cases some of which are on appeal those issues relate to the effect of hoyt’s fraud and the years of delay in resolving tax_liabilities of his investors in addition petitioners argue the other issues that are substantially the same or identical are how to treat elderly and retired individuals does respondent need to make some--does respondent need to estimate their basic needs for their life span that is probably the overreaching sic issue in a number of the cases where we have elderly and retired individuals so an answer to that would probably answer this case as well respondent has objected to some of the exhibits on the grounds of hearsay and to others on the grounds that they are not relevant because they were not presented to the appeals officer during the exchanges that constituted the sec_6330 hearing see 439_f3d_455 8th cir 125_tc_301 affd 469_f3d_27 1st cir 118_tc_488 we sustain the objections because even if the exhibits are considered for nonhearsay purposes and are relevant they constitute needless presentation of cumulative evidence see fed r evid sec_7122 and d provides as follows sec_7122 standards for evaluation of offers -- in general --the secretary shall prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer-in-compromise is adequate and should be accepted to resolve a dispute allowances for basic living_expenses -- a in general --in prescribing guidelines under paragraph the secretary shall develop and publish schedules of national and local allowances designed to provide that taxpayers entering into a compromise have an adequate means to provide for basic living_expenses b use of schedules --the guidelines shall provide that officers and employees of the internal_revenue_service shall determine on the basis of the facts and circumstances of each taxpayer whether the use of the schedules published under subparagraph a is appropriate and shall not use the schedules to the extent such use would result in the taxpayer not having adequate means to provide for basic living_expenses special rules relating to treatment of offers --the guidelines under paragraph shall provide that-- a an officer_or_employee of the internal_revenue_service shall not reject an offer-in-compromise from a low-income taxpayer solely on the basis of the amount of the offer and b in the case of an offer-in- compromise which relates only to issues of liability of the taxpayer-- i such offer shall not be rejected solely because the secretary is unable to locate the taxpayer’s return or return_information for verification of such liability and ii the taxpayer shall not be required to provide a financial statement d administrative review --the secretary shall establish procedures-- for an independent administrative review of any rejection of a proposed offer-in-compromise or installment_agreement made by a taxpayer under this section or sec_6159 before such rejection is communicated to the taxpayer and which allow a taxpayer to appeal any rejection of such offer or agreement to the internal_revenue_service office of appeals regulations adopted pursuant to sec_7122 set forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs with respect to the third ground paragraph b i of the regulation allows for a compromise to be entered into to promote effective tax_administration where collection in full could be achieved but would cause economic hardship paragraph c i sets forth factors that would support but are not conclusive of a finding of economic hardship with respect to the third ground those regulations state compromises to promote effective tax_administration -- i factors supporting but not conclusive of a determination that collection would cause economic hardship within the meaning of paragraph b i of this section include but are not limited to-- a taxpayer is incapable of earning a living because of a long term illness medical_condition or disability and it is reasonably foreseeable that taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition b although taxpayer has certain monthly income that income is exhausted each month in providing for the care of dependents with no other means of support and c although taxpayer has certain assets the taxpayer is unable to borrow against the equity in those assets and liquidation of those assets to pay outstanding tax_liabilities would render the taxpayer unable to meet basic living_expenses the regulation states that no compromise may be entered into if such compromise of liability would undermine compliance by taxpayers with the tax laws sec_301_7122-1 proced admin regs paragraph c ii then sets forth factors that support but are not conclusive of a determination that a compromise would undermine compliance with the tax laws these factors include a a taxpayer who has a history of noncompliance with the filing and payment requirements of the internal_revenue_code b a taxpayer who has taken deliberate action to avoid the payment of taxes and c a taxpayer who has encouraged others to refuse to comply with the tax laws sec_301_7122-1 proced admin regs the regulation continues iii the following examples illustrate the types of cases that may be compromised by the secretary at the secretary’s discretion under the economic hardship provisions of paragraph b i of this section example the taxpayer has assets sufficient to satisfy the tax_liability the taxpayer provides full time care and assistance to her dependent_child who has a serious long-term illness it is expected that the taxpayer will need to use the equity in his assets to provide for adequate basic living_expenses and medical_care for his child the taxpayer’s overall compliance history does not weigh against compromise example the taxpayer is retired and his only income is from a pension the taxpayer’s only asset is a retirement account and the funds in the account are sufficient to satisfy the liability liquidation of the retirement account would leave the taxpayer without an adequate means to provide for basic living_expenses the taxpayer’s overall compliance history does not weigh against compromise example the taxpayer is disabled and lives on a fixed income that will not after allowance of basic living_expenses permit full payment of his liability under an installment_agreement the taxpayer also owns a modest house that has been specially equipped to accommodate his disability the taxpayer’s equity in the house is sufficient to permit payment of the liability he owes however because of his disability and limited earning potential the taxpayer is unable to obtain a mortgage or otherwise borrow against this equity in addition because the taxpayer’s home has been specially equipped to accommodate his disability forced sale of the taxpayer’s residence would create severe adverse consequences for the taxpayer the taxpayer’s overall compliance history does not weigh against compromise under the regulations a compromise may also be entered into to promote efficient tax_administration if there are compelling public policy or equity considerations identified by the taxpayer compromise is justified where because of exceptional circumstances collection of the full liability would undermine public confidence that tax laws are being administered fairly sec_301_7122-1 proced admin regs some examples where a compromise is allowed for purposes of public policy and equity are a taxpayer who was hospitalized regularly for a number of years and was unable at that time to manage his financial affairs and a taxpayer learns at audit that he was given erroneous advice and is facing additional taxes penalties and additions to tax sec_301_7122-1 proced admin regs in addition to the regulations detailed instructions concerning offers-in-compromise are contained in the internal_revenue_manual administration internal_revenue_manual cch pt pincite1 notwithstanding minor disputes about the computation of collection potential by the settlement officer petitioners have not shown that payment of more than the amount that they offered in settlement of their liabilities would render them unable to meet basic living_expenses their projections of future expenses are speculative and unpersuasive petitioners’ situation is not comparable to the examples given in the regulations in any event the settlement officer thoroughly considered and addressed their arguments except for the specifics of the financial information this case is indistinguishable from the other cases decided by this court in which we held that it was not an abuse_of_discretion to reject the taxpayers’ offer to compromise their outstanding liabilities relating to the hoyt investments at a fraction of the total liabilities see smith v commissioner tcmemo_2007_ hansen v commissioner tcmemo_2007_56 catlow v commissioner tcmemo_2007_47 estate of andrews v commissioner tcmemo_2007_30 johnson v commissioner tcmemo_2007_29 freeman v commissioner tcmemo_2007_28 hubbart v commissioner tcmemo_2007_26 carter v commissioner tcmemo_2007_25 abelein v commissioner tcmemo_2007_24 ertz v commissioner tcmemo_2007_15 mcdonough v commissioner tcmemo_2006_234 lindley v commissioner tcmemo_2006_229 clayton v commissioner tcmemo_2006_188 keller v commissioner tcmemo_2006_166 barnes v commissioner tcmemo_2006_150 all of the arguments made by petitioners were thoroughly discussed in ertz v commissioner supra as in the other cases petitioners’ arguments were considered by the settlement officer although the arguments were not accepted as we stated in ertz compromising petitioner’s case on grounds of public policy or equity would not enhance voluntary compliance by other taxpayers a compromise on that basis would place the government in the unenviable role of an insurer against poor business decisions by taxpayers reducing the incentive for taxpayers to investigate thoroughly the consequences of transactions into which they enter it would be particularly inappropriate for the government to play that role here where the transaction at issue is participation in a tax_shelter reducing the risks of participating in tax_shelters would encourage more taxpayers to run those risks thus undermining rather than enhancing compliance with the tax laws see barnes v commissioner supra t c memo in concluding that it was not an abuse_of_discretion to accept the offer-in-compromise at less than percent of petitioners’ estimated total liability we do not determine an acceptable offer-in-compromise or other alternative means of collection the only issue before us is whether there was an abuse_of_discretion in refusing the offer that petitioners made see 124_tc_165 affd 454_f3d_782 8th cir the settlement officer adequately considered the arguments and made a reasoned determination we hold that there was no abuse_of_discretion in that process decision will be entered for respondent
